DETAILED ACTION
This office action is in response to the amendment filed on 4/13/2021. In the amendment, claims 26-36 have been amended and claims 1-25 have been canceled. Overall, claims 26-36 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-36 are objected to because of the following informalities:  
In claim 26 line 10, recites “an said exhaust manifold” however since “an exhaust manifold” is already recited in line 3, the claim should be corrected to “said exhaust manifold” in order to improve the form of the claim.
In claim 28 line 1 has the claim number 28 with line through it (i.e. “
The claims 1-25 is stated as “(withdrawn)” and it is improperly stated since the claims 1-25 have been canceled (no longer shown in the claims) therefore the examiner suggest changing it to “canceled” and viewed as claims 1-25 as being canceled.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-36 are rejected under 35 U.S.C. 103 as being unpatentable over Pub No. US 2006/0060172 A1 to Liu et. al. (Liu) in view of Pub No. US 2013/0259779 A1 to .

In Reference to Claim 26
Liu teaches (except for the bolded and italic recitations below):
A system for controlling exhaust gas emissions from a naturally aspirated engine, said system comprising: 
an oxidation catalyst adapted to be coupled to an exhaust manifold of the engine;
an air intake venturi conduit (222) having an inlet (224), a throat portion (226) and an outlet (228) (see at least Liu Figs. 1-3 and paragraphs 40-42); 
an exhaust gas mixing conduit (220) adapted to be provided in fluid communication with the throat portion (226) of said air intake venturi conduit (222) (see at least Liu Figs. 1-3 and paragraphs 40-42); and 
an exhaust gas recirculation valve (control valve of EGR) provided in fluid communication with an exhaust manifold (306) and said exhaust gas mixing conduit (220) (see at least Liu Figs. 1-3 and paragraphs 36, 39 and 40-42) wherein 
said exhaust gas recirculation valve (control valve of EGR) is adapted to control the flow of exhaust gas recirculation to said exhaust gas mixing conduit (222) based on at least one signal received from an electronic control unit (engine controller) (see at least Liu Figs. 1-3 and paragraphs 36, 39 and 40-42); 

said electronic control unit (engine controller) includes an open loop control logic to provide a regulated flow of exhaust gas recirculation to the engine (Liu teaches that the engine controller controls the EGR valve to adjust the flow of exhaust gases through the EGR conduit to achieve a selected concentration of exhaust gases in the intake air) (see at least Liu Figs. 1-3 and paragraphs 34-44).
Liu teaches an engine system however is silent (bolded and italic recitations above) as to having an oxidation catalyst coupled to an exhaust manifold (102) and that the oxidation catalyst comprises platinum (Pt) and palladium (Pd). However, it is known in the art before effective filing date of the claimed invention to have an oxidation catalyst coupled to an exhaust manifold (102). For example, Kim teaches to have an oxidation catalyst (52) coupled to an exhaust manifold (42). Kim further teaches that having such structure within the exhaust system provides purification of exhaust gas (to purify the CO and HC) (see at least Kim Fig. 1 and paragraphs 2-3, 10-11, 17 and 30). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu to include the 
Liu in view of Kim teaches to have the engine controller which controls the EGR valves to regulate the flow of EGR gas to the intake however Liu in view of Kim is silent (bolded and italic recitations above) as to the engine controller includes an open loop control logic. However, it is known in the art before the effective filing date of the claimed invention that the EGR valve is controlled via controller having an open loop control logic. For example, Jacobson teaches to have the controller (22) controlling the EGR valve (44) having an open loop control logic. Jacobson further teaches that having such structures provides accurate control of EGR flow during low flow rate within the EGR (see at least Jacobson Fig.1 and paragraphs 4-5, 27-28 and 32-35). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Liu in view of Kim to include an open loop control logic as taught Jacobson in order to provide accurate control of EGR flow during low flow rate within the EGR.

In Reference to Claim 27
The system as claimed in claim 26 (see rejection to claim 26 above), wherein said exhaust gas recirculation valve (control valve of EGR) is provided near a cold side or a hot side of an exhaust gas recirculation cooler (gas cooler located in EGR) (Liu teaches that the EGR valve connects the EGR conduit (106) 
said exhaust gas recirculation valve (control valve of EGR) is provided in fluid communication with the exhaust manifold (102) through the exhaust gas recirculation cooler (gas cooler located in EGR) and an exhaust gas recirculation pipe (106) (see at least Liu Figs. 1-3 and paragraphs 34-44).

In Reference to Claim 28
The system as claimed in claim 26 (see rejection to claim 26 above), wherein 
said oxidation catalyst is selected from a combination of precious metal, wherein the precious metal comprises platinum (Pt) and palladium (Pd) (see at least Kim Fig. 1 and paragraphs 2, 11 and 17).

In Reference to Claim 29
The system as claimed in claim 26 (see rejection to claim 26 above), wherein a diameter (D3) of each exhaust gas receiving portion (242) of said throat portion (226) of said air intake venturi conduit (222) is 0.16 of the inner diameter (D1) of said air intake venturi conduit (222) (Liu does not explicitly teaches that the diameter (D3) of each exhaust gas receiving portion (242) is .16 of the inner diameter (D1), however Liu does teaches that the ranges is between .125 and .55 and may be about .25. Liu further teaches that size (such as diameters) within the venturi affects the velocity and pressure which affects the 

In Reference to Claim 30
The system as claimed in claim 26 (see rejection to claim 26 above), wherein an inner diameter (D2) of said throat portion (226) of said air intake venturi conduit (222) is 0.68 of the inner diameter (D1) of said air intake venturi conduit (222) (Liu does not explicitly teaches that the diameter (D2) of said throat portion (226) is 0.68 of the inner diameter (D1), however Liu does teaches that the ranges is between .45-.95 and may be about .71. Liu further teaches that sizes (such as diameters) within the venturi affects the velocity and pressure which affects the mixing within the venturi conduit (222). Therefore merely optimizing the size including the diameters within the venturi system would have been an obvious application of the result-effective variable (increase the effective of the mixing within the EGR mixer) (see MPEP 2144.05 II. A-B)) (see at least Liu Figs. 1-3 and paragraphs 14-16, 34-45 and 51-53).

In Reference to Claim 31
The system as claimed in claim 26 (see rejection to claim 26 above), wherein a distance (L2) between the outlet (236) and the center of the throat 

In Reference to Claim 32
The system as claimed in claim 26 (see rejection to claim 26 above), wherein the exhaust gas mixing conduit (220) is disposed concentrically onto the air intake venturi conduit (222), where a longitudinal axis of said exhaust gas mixing conduit (220) is coaxial to a longitudinal axis of said air intake venturi conduit (222) (see at least Liu Figs. 1-3 and paragraphs 34-44).

In Reference to Claim 33
The system as claimed in claim 26 (see rejection to claim 26 above), wherein a diameter (D5) of exhaust gas inlet (106) of said exhaust gas mixing 
an inner diameter (diameter of (220)) of said exhaust gas mixing conduit (220) is 1.24 times the inner diameter (D1) of said air intake venturi conduit (222) (Liu does not explicitly teaches that an inner diameter (diameter of (220)) of said exhaust gas mixing conduit (220) is 1.24 times the inner diameter (D1), however it is very well known in the art that the venturi mixer within the exhaust pipe is made out materials that can withstand damages from high temperature such as of steel and the thickness of the venturi conduit would be based on the thickness of the material of the venturi therefore an inner diameter (diameter of (220)) of said exhaust gas mixing conduit (220) is 1.24 times the inner diameter (D1) would be based on the thickness of the venturi conduit. Therefore merely optimizing the size including thickness within the venturi system would have been an obvious application of the result-effective variable (increase the effective of withstanding the thermal damage) (see MPEP 2144.05 II. A-B)) (see at least Liu Figs. 1-3 and paragraphs 14-16, 34-45 and 51-53).

In Reference to Claim 34
Liu teaches (except for the bolded and italic recitations below):
A method for controlling exhaust gas emissions from a naturally aspirated engine, said method comprising: 
oxidizing organic volatile fractions from the engine, by an oxidation catalyst adapted to be coupled to an exhaust manifold (102) of the engine (100); 
controlling the exhaust gas flow to an exhaust gas mixing conduit (220) through an exhaust gas recirculation valve (control valve of EGR) by providing at least one signal from an electronic control unit (engine controller) to the exhaust gas recirculation valve (control valve of EGR) (Liu teaches that the EGR valve connects the EGR conduit (106) and the exhaust conduit (104) and that the gas cooler is located in the EGR conduit (106) and the controller controls the EGR valve); and 
mixing of exhaust gas with fresh air in an air intake venturi conduit (222), by allowing exhaust gas flow from the exhaust gas mixing conduit (220) to a plurality of exhaust gas receiving portion (242) provided to a throat portion (226) of the air intake venturi conduit (222),
wherein said electronic control unit (the engine controller) includes an open loop control logic to provide a regulated flow of exhaust gas recirculation to the engine (Liu teaches that the engine controller controls the EGR valve to adjust the flow of exhaust gases through the EGR conduit to achieve a selected concentration of exhaust gases in the intake air) (see at least Liu Figs. 1-3 and paragraphs 34-44).
Liu teaches an engine system however is silent (bolded and italic recitations above) as to having an oxidation catalyst coupled to an exhaust manifold (102) and that the oxidation catalyst comprises platinum (Pt) and 
Liu in view of Kim teaches to have the engine controller which controls the EGR valves to regulate the flow of EGR gas to the intake however Liu in view of Kim is silent (bolded and italic recitations above) as to the engine controller includes an open loop control logic. However, it is known in the art before the effective filing date of the claimed invention that the EGR valve is controlled via controller having an open loop control logic. For example, Jacobson teaches to have the controller (22) controlling the EGR valve (44) having an open loop control logic. Jacobson further teaches that having such structures provides accurate control of EGR flow during low flow rate within the EGR (see at least Jacobson Fig.1 and paragraphs 4-5, 27-28 and 32-35). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Liu in view of Kim to include an 

In Reference to Claim 35
The method as claimed in claim 34 (see rejection to claim 34 above), wherein said method comprises, selecting the oxidation catalyst (52) from a combination of precious metal, wherein the precious metal comprises platinum (Pt) and palladium (Pd) (see at least Kim Fig. 1 and paragraphs 2, 11 and 17).

In Reference to Claim 36
The method as claimed in claim 34 (see rejection to claim 34 above), wherein said method comprises, mounting the exhaust gas mixing conduit (220) concentrically onto the air intake venturi conduit (222) (see at least Liu Figs. 1-3 and paragraphs 34-44).

Response to Arguments
Applicant's arguments filed 4/13/2021 have been fully considered but they are not persuasive. 
The applicant argues that (in respect to amended claim 26) “Liu does not appear to disclose an oxidation catalyst adapted to be coupled to an exhaust manifold of the engine, an exhaust gas mixing conduit adapted to be provided in fluid communication with the throat portion of the air intake venturi conduit, an exhaust gas recirculation valve provided in fluid communication with an exhaust manifold and the exhaust gas mixing conduit, the exhaust gas recirculation valve adapted to control the flow of exhaust gas recirculation to the exhaust gas mixing conduit based on at least one signal received from an electronic control unit, and the electronic control unit including an open loop control logic to provide a regulated flow of exhaust gas recirculation to the engine as claimed in the applicants embodiment. The aforementioned features which are described in the amended independent claim 26 of applicant's claimed embodiment, do not appear to be disclosed by Liu. Thus, applicant's claimed embodiment is believed patentable over Liu. A claim is anticipated only if each and every element as set forth in the claim is found in a single prior art reference”, and the examiner disagree since the claim is now rejected under 35 U.S.C. 103 with Liu in view of Kim and further in view of Jacobson which teach the oxidation catalyst and the controller having an open loop control logic respectively.
The applicant argues that (in respect to amended claim 26) “applicants claimed embodiment is directed to systems and methods for controlling exhaust gas emissions from a naturally aspirated engine, which minimizes nitrogen oxides (NOx) and other emissions while minimizing particulate matter emissions from the engine. Applicants claimed embodiment discloses methods for controlling exhaust gas emissions in a naturally aspirated engine having an open loop EGR control. It is achieved through techniques disclosed in applicants claimed embodiment namely by providing a diesel oxidation catalyst in exhaust gas flow path. The applicants claimed embodiments achieve emission control systems with optimum field fuel consumption and good vehicle drivability while concurrently minimizing exhaust gas emissions such as nitrous oxide and minimizing the release of undesirable particulate matter”, and the examiner 
The applicant argues that (in respect to amended claim 26) “Liu discloses the venturi generates a lower pressure region in the intake air. The inset conduits generate a turbulence field in the lower pressure region, and direct intake air into the turbulence field. The exhaust gases mix with the intake air in the turbulence field to form a combustion gas for combustion of fuel in the engine. However, the cited reference Liu does not appear to disclose an exhaust gas recirculation valve provided in fluid communication with an exhaust manifold and the exhaust gas mixing conduit, an oxidation catalyst adapted to be coupled to the exhaust 11manifold of the engine, and the exhaust gas recirculation valve adapted to control the flow of exhaust gas recirculation to the exhaust gas mixing conduit based on at least one signal received from an electronic control unit, as claimed in the applicants embodiment” and the examiner disagree since Liu does teach that the EGR valve provided in fluid communication with an exhaust manifold (102) and the exhaust gas mixing conduit (100) which is connected to EGR conduit (106) and that the engine controller operates the valve (see Liu Fig.1 and paragraphs 10 and 36), and the oxidation catalyst is taught by Kim as noted in the rejection above.
The applicant argues that (in respect to amended claim 26) “Jacobson does not appear to disclose an exhaust gas recirculation valve provided in fluid communication with the exhaust manifold and the exhaust gas mixing conduit, where the exhaust gas recirculation valve is adapted to control the flow of exhaust gas recirculation to the exhaust gas mixing conduit based on at least one signal received from an electronic control unit, further the throat portion of the air intake venturi conduit defines a plurality of exhaust gas receiving portion adapted to facilitate entry of exhaust gas from the exhaust gas mixing conduit to the air intake venturi conduit therein to enable uniform mixing of exhaust gas with fresh air in the air intake venturi conduit, as claimed in the applicants claimed embodiment. 
Further, Jacobson discloses that the controller is configured to control the exhaust gas recirculation valve using open-loop control when the flow detection device determines that the exhaust gas recirculation flowrate is below a predetermined flowrate and using closed-loop control when the detection device determines that the exhaust gas recirculation flowrate is at or above the predetermined flowrate. However, the applicants claimed embodiment discloses the air intake venturi conduit defines a plurality of exhaust gas receiving portion adapted to facilitate entry of exhaust gas from the exhaust gas mixing conduit to the air intake venturi conduit therein to enable uniform mixing of exhaust gas with fresh air in the air intake venturi conduit. The applicants claimed embodiment also discloses the exhaust gas recirculation valve is adapted to 12 
control the flow of exhaust gas recirculation to the exhaust gas mixing conduit based on at least one signal received from an electronic control unit. The applicants claimed embodiment discloses the electronic control unit includes an open loop control logic to provide a regulated flow of exhaust gas recirculation to the engine”, and the examiner agree that Jacobson does not appear to disclose “an exhaust gas recirculation valve provided in fluid communication with the exhaust manifold and the exhaust gas mixing 
The applicant argues that (in respect to amended claim 26)  “It is broadly alleged in the office action that combining the teachings of Liu, and Jacobson, the person with ordinary skill in the art, at the time of the invention, could arrive at the invention claimed in claim 26. Applicants respectfully disagrees with the rationale presented in the office action. For example, it appears that the teachings of Liu, or Jacobson are complete in itself to achieve the objectives as set forth therein. Therefore, any person having ordinary skill in the art, given the teachings of Liu, would not be motivated to search further and take Jacobson specifically and arrive at applicants claimed invention, at least because of the technical or design difficulties/complexities in providing an oxidation catalyst adapted to be coupled to an exhaust manifold and an open loop control logic to provide a regulated flow of exhaust gas recirculation to the engine”, and the examiner disagree since modification of Liu in view of Jacobson would improve the system of Liu (as stated in the rejection above) and the modification does not render the 
The applicant argues that (in respect to amended claim 26) “Also, it appears to the Applicant that, in the office action for rejecting claim 26, and further claim 27, certain aspects have been picked from Liu, and Jacobson to a certain extent to support a given position and that other part or teachings necessary to fully appreciate the references are being excluded from the consideration. It is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art” , and the examiner disagree since one of ordinary skill in the art would modify the system of Liu (specifically the engine controller which controls the EGR valve) with the ECU control logic as taught by Jacobson in order to improve the system of Liu (as stated in the rejection above).13
The applicant argues that (in respect to amended claim 26) “Further it appears to the applicant that Kim discloses catalyst materials for the selective oxidation of carbon monoxide in a flowing gas stream comprising carbon monoxide, ammonia, and oxygen. However, applicants claimed embodiment is directed to systems and methods for controlling exhaust gas emissions from a naturally aspirated engine, which minimizes nitrogen oxides (NOx) and other emissions while minimizing particulate matter emissions from the engine. Applicants claimed embodiment discloses methods for controlling exhaust gas emissions in a naturally aspirated engine having an open loop EGR control. It is achieved through techniques disclosed in applicants claimed embodiment namely by providing a diesel oxidation catalyst in exhaust gas flow path. The applicants claimed embodiments achieve emission control systems with optimum field fuel consumption and good vehicle drivability while concurrently minimizing exhaust gas emissions such as nitrous oxide and minimizing the release of undesirable particulate matter”, and the examiner disagree with the applicant since the argument is not commensurate with the claim since the claim does not recite “systems and methods for controlling exhaust gas emissions from a naturally aspirated engine, which minimizes nitrogen oxides (NOx) and other emissions while minimizing particulate matter emissions from the engine” and further the claim does not teach or disclose as to the details as to how “minimizes nitrogen oxides (NOx) and other emissions while minimizing particulate matter emissions from the engine” is being done. Therefore having the same structures or performing the steps as recited would met the claim limitation and would “minimizes nitrogen oxides (NOx) and other emissions while minimizing particulate matter emissions from the engine”, and also the applicant merely argues that “The applicants claimed embodiments achieve emission control systems with optimum field fuel consumption and good vehicle drivability while concurrently minimizing exhaust gas emissions such as nitrous oxide and minimizing the release of undesirable particulate matter” however as stated above the argument is not commensurate with the claim and the claims do not recite as to how this is done. 
The applicant argues that (in respect to amended claim 26) “Kim discloses the method of oxidizing carbon monoxide (CO) to C02, includes passing a stream of the CO-containing gas in contact with catalyst particles comprising mixed oxides of cerium (Ce), zirconium (Zr), and copper (Cu), the CO-containing gas being in contact with the catalyst particles for a time suitable for oxidizing at least a portion of the CO to C02 without substantial oxidation of the ammonia content of the gas. However, Kim does not appear to disclose an exhaust gas recirculation valve adapted to control the flow of exhaust gas recirculation to the exhaust gas mixing conduit based on at least one signal received from an electronic control unit, and further a throat portion of the air intake venturi conduit defines a plurality of exhaust gas receiving portion adapted to facilitate entry of exhaust gas from the exhaust gas mixing conduit to the air intake venturi conduit therein to enable uniform mixing of exhaust gas with fresh air in the air intake venturi conduit, and furthermore, the electronic control unit includes an open loop control logic to provide a regulated flow of exhaust gas recirculation to the engine as claimed in the applicants embodiment. 
It is broadly alleged in the office action that combining the teachings of Liu, and Kim, the person with ordinary skill in the art, at the time of the invention, could arrive at the invention claimed in claim 26. Applicants respectfully disagrees with the rationale presented in the office action. For example, it appears that the teachings of Liu, or Kim are complete in itself to achieve the objectives as set forth therein. Therefore, applicants claimed embodiment is believed patentable over Liu, and Kim. Therefore, any person having ordinary skill in the art, given the teachings of Liu, would 15not be motivated to search further and take Kim specifically and arrive at applicants claimed invention, at least because of the technical or design difficulties/complexities in providing an oxidation catalyst adapted to be coupled to an exhaust manifold and an open loop control logic to provide a regulated flow of exhaust gas recirculation to the engine. 
Also, it appears to the Applicant that, in the office action for rejecting claim 26, and further claim 28, certain aspects have been picked from Liu, and Kim, to a certain extent to support a given position and that other part or teachings necessary to fully appreciate the references are being excluded from the consideration. It is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art”, and the examiner disagree with the applicant since the claim only requires an oxidation catalyst (of any kind) which is made from platinum (Pt) and Palladium (Pd) which is taught by Kim and Kim also teaches that having the oxidation catalyst provides exhaust purification therefore it would have been obvious to one of ordinary skill in the art to incorporate the oxidation catalyst taught by Kim to the system of Liu in order to improve the system of Liu (improve purification of exhaust gas) (see rejection above) and the modification does not render the prior art unsatisfactory for its intended purposes and instead improve the system via further purifying the exhaust gas (taught by Kim) (See MPEP §2143).  
The applicant argues that (in respect to claims 34-36) “Liu discloses the venturi generates a lower pressure region in the intake air. The inset conduits generate a turbulence field in the lower pressure region, and direct intake air into the turbulence field. The exhaust gases mix with the intake air in the turbulence field to form a combustion gas for combustion of fuel in the engine. However, the cited reference Liu does not appear to disclose an exhaust gas recirculation valve provided in fluid communication with an exhaust manifold and the exhaust gas mixing conduit, an oxidation catalyst adapted to be coupled to the exhaust manifold of the engine, and the exhaust gas recirculation valve adapted to control the flow of exhaust gas recirculation to the exhaust gas mixing conduit based on at least one signal received from an electronic control unit, as claimed in the applicants embodiment” and the examiner disagree since Liu does teach that the EGR valve provided in fluid communication with an exhaust manifold (102) and the exhaust gas mixing conduit (100) which is connected to EGR conduit (106) and that the engine controller operates the valve (see Liu Fig.1 and paragraphs 10 and 36), and the oxidation catalyst is taught by Kim as noted in the rejection above.
The applicant argues that (in respect to claims 34-36) “Kim discloses the method of oxidizing carbon monoxide (CO) to C02, includes passing a stream of the CO-containing gas in contact with catalyst particles comprising mixed oxides of cerium (Ce), zirconium (Zr), and copper (Cu), the CO-containing gas being in contact with the catalyst particles for a time suitable for oxidizing at least a portion of the CO to C02 without substantial oxidation of the ammonia content of the gas. However, the cited reference Kim does not appear to disclose controlling exhaust gas flow to an exhaust gas mixing conduit through an exhaust gas recirculation valve by providing at least one signal from an electronic control unit to the exhaust gas recirculation valve, mixing of exhaust gas with fresh air in an air intake venturi conduit, by allowing exhaust gas flow from the exhaust gas mixing conduit to a plurality of exhaust gas receiving portion provided to a throat portion of the air intake venturi conduit, and further, the electronic control unit includes an open loop control logic to provide a regulated flow of exhaust gas recirculation to the engine, as claimed in applicants embodiment”, and the examiner 
18	The applicant argues that (in respect to claims 34-36) “Jacobson discloses an exhaust gas recirculation flow path configured to route a portion of exhaust gases produced by an engine back to an air intake of the engine, and further, a flow detection device configured to determine the flowrate of exhaust gases through the exhaust gas recirculation flow path. Jacobson discloses the controller is configured to control the exhaust gas recirculation valve using open-loop control when the flow detection device determines that the exhaust gas recirculation flowrate is below a predetermined flowrate and using closed-loop control when the detection device determines that the exhaust gas recirculation flowrate is at or above the predetermined flowrate. However, the cited reference Jacobson does not appear to disclose controlling exhaust gas flow to an exhaust gas mixing conduit through an exhaust gas recirculation valve by providing at least one signal from an electronic control unit to the exhaust gas recirculation valve, and further, mixing of exhaust gas with fresh air in an air intake venturi conduit, by allowing exhaust gas flow from the exhaust gas mixing conduit to a plurality of exhaust gas receiving portion provided to a throat portion of the air intake venturi conduit, as claimed in the applicants embodiment. 
Further, Jacobson discloses the controller is configured to control the exhaust gas recirculation valve using open-loop control when the flow detection device determines that the exhaust gas recirculation flowrate is below a predetermined flowrate and using closed-loop control when the detection device determines that the exhaust gas recirculation flowrate is at or above the predetermined flowrate. However, the applicants claimed embodiment discloses controlling exhaust gas flow to an exhaust gas mixing conduit through an exhaust gas recirculation valve by providing at least one signal from an electronic control unit to the exhaust gas recirculation valve. The applicants claimed embodiment discloses the electronic control unit includes an open loop control logic to provide a regulated flow of exhaust gas recirculation to the engine
It is broadly alleged in the office action that combining the teachings of Liu, Kim and Jacobson, the person with ordinary skill in the art, at the time of the invention, could arrive at the invention claimed in claim 34. Applicants respectfully disagrees with the rationale presented in the office action. For example, it appears that the teachings of Liu, or Kim, or Jacobson are complete in itself to achieve the objectives as set forth therein. Therefore, any person having ordinary skill in the 19art, given the teachings of Liu, would not be motivated to search further and take Kim or Jacobson specifically and arrive at applicants claimed invention, at least because of the technical or design difficulties/complexities in providing an oxidation catalyst adapted to be coupled to an exhaust manifold and an open loop control logic to provide a regulated flow of exhaust gas recirculation to the engine. 
Also, it appears to the Applicant that, in the office action for rejecting claim 34, certain aspects have been picked from Liu, and Kim, and Jacobson to a certain extent to support a given position and that other part or teachings necessary to fully appreciate the references are being excluded from the consideration. It is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art” and the examiner agree that Jacobson does not appear to disclose “an exhaust gas recirculation valve provided in fluid communication with the exhaust manifold and the exhaust gas mixing conduit” (since Jacobson does not teach an exhaust gas mixing conduit) however Liu teaches “an exhaust gas recirculation valve provided in fluid communication with the exhaust manifold and the exhaust gas mixing conduit” and the teaching of the Jacobson is to the ECU which controls the EGR valve (such as the type of control logic) and not to the EGR system of Jacobson, and it is very well known in the art that the ECU can have two control logics “open loop” (feed forward) and “closed loop” (feed backward) which is taught by Jacobson therefore since Liu is does not explicitly teach as to how the engine control is programed to control the EGR valve, it would have been obvious modify the engine control of Liu with the ECU having open loop control logic as taught by Jacobson (as stated above in the rejection), and also the proposed modification of Liu in view Kim and further in view of Jacobson (as stated in the rejection above) does not render the prior art unsatisfactory for its intended purposes and instead improve the system via further purifying the exhaust gas (taught by Kim) and improve the control of the EGR valve (as taught Jacobson) (See MPEP §2143).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub No. US 2018/0266366 A1 to Zhang (Zhang) teaches venturi mixer for the EGR system.
US Patent 2,354,179 to Blanc teaches venturi mixer for the EGR system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        June 8, 2021